 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHNNY LEE BRIGGS,                                 No. 2:18-cv-1822 CKD P
12                       Plaintiff,
13            v.                                         ORDER AND
14    D. BAUGHMAN,                                       FINDINGS AND RECOMMENDATIONS
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding in forma pauperis with an action for violation of

18   civil rights under 42 U.S.C. § 1983. On October 25, 2018, the court screened plaintiff’s

19   complaint, as the court is required to do under 28 U.S.C. § 1915A(a) and dismissed the complaint

20   with leave to amend. Plaintiff has now filed an amended complaint.

21          Under 28 U.S.C. § 1915A(a), the court must dismiss a complaint or portion thereof if the

22   prisoner has raised claims that are legally “frivolous or malicious,” that fail to state a claim upon

23   which relief may be granted, or that seek monetary relief from a defendant who is immune from

24   such relief. 28 U.S.C. § 1915A(b)(1),(2).

25          In his amended complaint, plaintiff seeks an order reducing bail to $25,000. However,

26   plaintiff is already committed to the California Department of Corrections and Rehabilitation and

27   nothing suggests plaintiff is in anyway eligible for release on bail. Plaintiff also challenges the

28   execution of his sentence asserting that he is being “unlawfully restrained.” However, when a
                                                        1
 1   state prisoner challenges the legality of his custody and the relief he seeks is the determination of

 2   his entitlement to an earlier or immediate release, his sole federal remedy is a writ of habeas

 3   corpus. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

 4            For these reasons, plaintiff has not stated a claim upon which relief can be granted in his

 5   amended complaint. Considering the direction provided to plaintiff upon the dismissal of his

 6   original complaint as to how he might state a claim upon which relief can be granted in an

 7   amended complaint, and the contents of his amended complaint, granting plaintiff leave to amend

 8   a second time appears futile. Therefore, the court will recommend that the amended complaint be

 9   dismissed and this case be closed.

10            Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

11   court judge to this case.

12            IT IS HEREBY RECOMMENDED that:

13            1. Plaintiff’s amended complaint be dismissed; and

14            2. This case be closed.

15            These findings and recommendations are submitted to the United States District Judge

16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

17   being served with these findings and recommendations, plaintiff may file written objections with

18   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

19   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

20   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
21   1991).

22   Dated: April 10, 2019
                                                       _____________________________________
23
                                                       CAROLYN K. DELANEY
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26
27   1
     brig1822.fnrs
28
                                                         2
